Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 1 of 9
we 19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 pag ED. NY.

 

 

OCT 08 2020

 

 

 

 

 

AT O'CLOCK
WRIT OF EXECUTION John M. Domurad, Clerk - Albany
_ _ DISTRICT —
United States District Court Northern District of New York, Albany Division

 

 

 

TO THE MARSHAL OF:
Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

 

NAME Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161,

John Henderson, with a physical address of 1002 Courtland Lanc, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:

 

DOLLAR AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH

Network L.L.C. and NagraStar LLC
Date of Judgment May 19,2020 : Case No.: 5:19-CV-1810 (MAD/ATB)

 

In the United States District Court for the Northern District of New York :
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

Debra Henderson, John Hendei'son and Boom Media LLC: ~ uo ‘

 

and also the costs that may accrue under this writ.

And that you have above listed moneys at the place and date listed below; and that you bring this ‘writ with you.

 

PLACE ~~ “DISTRICT
U.S. District Court, James T. Foley U.S.

Courthouse 445 Broadway, Suite 509 Northern District of New York, Albany Division

 

‘CITY DATE

 

 

 

Albany, NY 12207 Ms DD fi 4 * September 10, 2020

Witness the Honorable, 7 774 &7 27

Us, District J ugge (United States Judge)

 

 

 

 

 

 

 

 

 

 

 

 

DATE a CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk
7 : BY) DEPUTY CLERK
LL est ey)
Caaf Con s/Britney Norton
_ RETURN
DATE RECEIVED _ — DATE OF EXECUTION OF WRIT
This writ was received and executed. /
U.S. MARSHAL . . - . - of (BY) DEPUTY MARSHAL
Megan

OCT 02 2020

Carthage Federal Savings & Loan

 

 
Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 2 of 9

“EXEMPTION NOTICE”
As required by New York Law
YOUR BANK ACCOUNT IS RESTRAINED OR “FROZEN”

The attached Restraining Notice or notice of Levy by Execution has been issued against
your bank account. You are receiving this notice because a creditor has obtained a money judgment
against you, and one or more of your bank accounts has been restrained to pay the judgment. A
money judgment is a court's decision that you owe money to a creditor. You should be aware that
FUTURE DEPOSITS into your account(s) might also be restrained if you do not respond to this
notice.

You may be able to “vacate” (remove) the judgment. If the judgment is vacated, your bank
account will be released. Consult an attorney (including free legal services) or visit the court clerk
for more information about how to do this.

Under state and federal law, certain types of funds cannot be taken from your bank account
to pay a judgment. Such money ts said to be “exempt.”

Does Your Bank Account Contain Any Of The Following Types Of Funds?

1. Social security; 9. Disability benefits;

2. Social security disability (SSD); 10. Income earned in the last 60 days (90% of
3. Supplemental security income (SSI); which is exempt);

4. Public assistance (welfare); 11. Workers’ compensation benefits;

5. Income earned while receiving SSI or 12. Child support;

public assistance; 13. Spousal support or maintenance

6. Veterans benefits; (alimony);

7. Unemployment insurance; 14. Railroad retirement; and/or

8. Payments from pensions and retirement 15. Black lung benefits.

accounts;

If YES, you can claim that your money is exempt and cannot be taken.
To make the claim, you must:
(a) complete the EXEMPTION CLAIM FORM attached;
(b) deliver or mail the form to the bank with the restrained or “frozen” account; and
_(c) deliver or mail the form to the creditor or its attorney at the address listed on the form.

You must send the forms within 20 DAYS of the postmarked date on the envelope holding
this notice. You may be able to get your account released faster if you send to the creditor or its
attorney written proof that your money is exempt. Proof can include an award letter from the
government, an annual statement from your pension, pay stubs, copies of checks, bank records
showing the last two months of account activity, or other papers showing that the money in your
bank account is exempt. If you send the creditor's attorney proof that the money in your account
is exempt, the attorney must release that money within seven days. You do not need an attorney to
make an exemption claim using the form.”
Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 3 of 9

US. District Court, Northern District of New York Court Case Number: 5:19-cv-01310-MAD-ATB

 

DISH NETWORK L.L.C. and EXEMPTION CLAIM FORM
NAGRASTAR LLC

PLAINTIFF
V.

JOHN HENDERSON, DEBRA
HENDERSON and BOOM MEDIA LLC

 

DEFENDANT
x
ADDRESS A ADDRESS B
Timothy M. Frank, Esq. Carthage Savings and Loan Association
Hagan Noll & Boyle, LLC 146 Arsenal St.
Two Memorial Plaza Watertown, NY 13601

820 Gessner, Suite 940
Houston, TX 77024

Directions: To claim that some or all of the funds in your account are exempt, complete both copies
of this form, and make one copy for yourself. Mail or deliver one form to ADDRESS A and one
form to ADDRESS B within twenty days of the date on the envelope holding this notice.

**Tf you have any documents, such as an award letter, an annual statement from your pension,
paystubs, copies of checks or bank records showing the last two months of account activity, include
copies of the documents with this form. Your account may be released more quickly.

 

I State That My Account Contains the following Type(s) of Funds (Check All That Apply):

____ Social Security
____ Social Security Disability (SSD)

____ Supplemental Security Income (SSI)

____ Public Assistance

____ Wages While Receiving SSI or Public Assistance

___ Veterans Benefits

____ Unemployment Benefits

____ Payments from Pensions and Retirement Accounts

____ Income Earned in the Last 60 days (90% of which is Exempt)
____ Child Support

___ Spousal Support or Maintenance (Alimony)

___ Workers' Compensation

___ Railroad Retirement or Black Lung Benefits

____ Other (Describe Exemption):

 
Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 4 of 9

b
¢

I Request that any correspondence to me regarding my claim be sent to the following address:

 

(fill in your complete address)

I certify under penalty of perjury that the statement above is true to the best of my knowledge
and belief.

 

 

Date Signature of Judgment Debtor
Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 5 of 9

US. District Court, Northern District of New York Court Case Number: 5:19-cv-01310-MAD-ATB

 

DISH NETWORK L.L.C. and EXEMPTION CLAIM FORM
NAGRASTAR LLC

PLAINTIFF
V.

JOHN HENDERSON, DEBRA
HENDERSON and BOOM MEDIA LLC

 

DEFENDANT
x
ADDRESS A ADDRESS B
Timothy M. Frank, Esq. Carthage Savings and Loan Association
Hagan Noll & Boyle, LLC 146 Arsenal St.
Two Memorial Plaza Watertown, NY 13601

820 Gessner, Suite 940
Houston, TX 77024

Directions: To claim that some or all of the funds in your account are exempt, complete both copies
of this form, and make one copy for yourself. Mail or deliver one form to ADDRESS A and one
form to ADDRESS B within twenty days of the date on the envelope holding this notice.

**If you have any documents, such as an award letter, an annual statement from your pension,
paystubs, copies of checks or bank records showing the last two months of account activity, include
copies of the documents with this form. Your account may be released more quickly.

I State That My Account Contains the following Type(s) of Funds (Check All That Apply):

Y Social Security
____ Social Security Disability (SSD)
____ Supplemental Security Income (SSI)
____ Public Assistance
____ Wages While Receiving SSI or Public Assistance
____ Veterans Benefits
____ Unemployment Benefits
4 Payments from Pensions and Retirement Accounts
___ Income Earned in the Last 60 days (90% of which is Exempt)
___ Child Support
____ Spousal Support or Maintenance (Alimony) .
___ Workers' Compensation -
___ Railroad Retirement or Black Lung Benefits -
____ Other (Describe Exemption):

 
Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 6 of 9

I Request that any correspondence to me regarding my claim be sent to the following address:

23ya; ovs Celts B92 lek utospyy NY J3 oe }

(fill in your complete address)

I certify under penalty of perjury that the statement above is true to the best of my knowledge
and belief.

hig 25 220

Date :

 

Signature of Judgnient Debtor
: "  ~Case 5:49-cv-01310-MAD-ATB Ddcumént 37 Filed 10/08/20 Page 7 of gt ~

Form 1099-R rl

 

 

 

PAYER’S name, street address, city, state and ZIP code

NYS & LOCAL EMPLOYEES RETIREMENT SYSTEM
110 STATE STREET

1 Gross distribution

26,176.56

OMB No. 1545-0119

 

2a Taxable amount

2019

 

 

ALBANY NY 12244 26,176.56 Form 1099-R
PAYER'S TIN RECIPIENT'S TIN 2b Taxable amount Total
not determined Distribution

39 XXXXX0273

 

 

vistributions From
Pensions, Annuities,
Retirement or
Profit-Sharing

Plans, IRAs,
Insurance

Contracts, etc.

 

 

RECIPIENT'S name and street address (incl. apt. no.), city, state and ZIP code

DEBRA HENDERSON
23891 NYS RT 342
WATERTOWN NY 13601-5161

3 Capital gain (included
in Box 2a)

0.00

4 Federal income tax withheld

5 Employee Contributions

 

6 Net unrealized appreciation
in employer's securities

 

2,490.84 0.00
7 Distribution code |IRA/ 8 Other
SEP/
7 SIMPLE %

 

 

 

 

10 Amount allocable to IRR
within 5 years

11 1st year of
desig. Roth contrib.

FATCA filing
requirement

 

9a Your percentage of total distribution

 

0.00

9b Total employee contributions

 

 

Account number (see instructions) Date of payment

XXXXX0273 BS8153601 14076491

 

 

12 State tax withheld

EXEMPT

13 State/Payer’s state no.

XX-XXXXXXX

14 State distribution

NY

 

 

Copy B

Report this Income on your Federal tax return. if this form shows Federal
Income tax withheld in Box 4, attach this copy to your Federal tax return. This
fnformation Is being furnished to the Internal Revenue Service.

Form 1099-R {|

 

15 Local tax withheld

16 Name of locality

 

17 Lacal distribution

 

 

 

Department of the Treasury - Internal Revenue Service

 

1 Gross distribution

 

PAYER’S name, street address, city, state and ZIP code

NYS & LOCAL EMPLOYEES RETIREMENT SYSTEM
110 STATE STREET

26,176.56

OMB No. 1545-0119

 

2a Taxable amount

2019

 

 

 

XXXXX0273

ALBANY NY 12244 26,176.56 Form 1099-R
PAYER'S TIN RECIPIENT'S TIN 2b Taxable amount Total
not determined Distribution

 

Distributions From
Pensions, Annuities,
Retirement or
Profit-Sharing

Plans, IRAs,
Insurance

Contracts, etc.

 

 

RECIPIENT'S name and street address (incl. apt. no.), city, state and ZIP code
DEBRA HENDERSON
23891 NYS RT 342

WATERTOWN NY 1356U1-516i

3 Capital gain (included

4 Federal income tax withheld

5 Employee Contributions

 

 

 

 

 

 

 

 

11 ist year of
desig. Rath contrib.

FATCA filing
requirement

LJ

10 Amount allocable to IAR
within 5 years

 

 

 

 

Account number (see instructions) Date of payment

MXXXKX0273 BS8153601 14076491

 

 

in Box 2a)

0.00 2,490.84 0.60
6 Net unrealized appreciation [7 Distribution code |IRAF 8 Other

in employer's securities SEP/

7 SIMPLE %
9a Your percentage of total distribution 9b Total employee contributions
0.00

12 State tax withheld 13 State/Payer's state no. 14 State distribution

EXEMPT XX-XXXXXXX NY

 

TS Cocal tax withheld

 

File this copy with your state, city, or local income tax
return, when required.

Form 1099-R [ |

PAYER'S name, Street address, city, state and ZIP code

NYS & LOCAL EMPLOYEES RETIREMENT SYSTEM
110 STATE STREET
ALBANY NY 12244

 

16 Name of locality

 

17 Local distribution

 

 

 

Department of the Treasury - Internal Revenue Service

 

1 Gross distribution

26,176.56

OMB No. 1545-0119

 

2a Taxable amount

26,176.56

2019

Form 1099-R

 

 

PAYER'S TIN RECIPIENT'S TIN

XXXXX0273

 

2b Taxable amount
not determined

[ |

Total
Distribution {|

 

Distributions From
Pensions, Annuities,
Retirement or
Profit-Sharing
Plans, IRAs,
Insurance
Contracts, etc.

 

 

RECIPIENT'S name and street address (incl. apt. no.), city, state and ZIP code

DEBRA HENDERSON
23891 NYS RT 342
WATERTOWN NY 13601-5161

3 Capital gain (included
in Box 2a)

4 Federal income tax withheld

5 Employee Contributions

 

 

 

0.00 2,490.84 0.00
6 Net unrealized appreciation |7 Distribution code IRA 8 Other
in employer's securities SEP/
' 7 SIMPLE %

 

 

 

10 Amount allocable to IRR
within § years

11 1st year of
desig. Roth contrib.

FATCA filing
requirement

C

 

9a Your percentage of total distribution

0.00

 

9b Total employee contributions

 

12 State fax withheld
EXEMPT

 

Account number (see instructions)

XXXXX0273 BS8153601 14076491

Date of payment

 

 

13 State/Payer's state no.

XX-XXXXXXX

14 State distribution

NY

 

15 Cocal tax withheld

 

Copy C For Recipient's Records

This informatton is being furnished to the Internal Revenue Service

~ 4 , -

a a fe be -

 

16 Name of locality

 

17 Local distribution

 

 

Department of the Treasury - Internal Revenue Service

 
Case 5:19-cv-01310-MAD-ATB Document 37 Filed 10/08/20 Page 8 of 9
FORM SSA-1099 — SOCIAL SECURITY BENEFIT STATEMENT

 

2019

2 PART OF YOUR SOCIAL SECURITY BENEFITS SHOWN IN BOX 5 MAY BE TAXABLE INCOME.
e SEE THE REVERSE FOR MORE INFORMATION.

-Zetssr7nd

 

 

 

 

E-Veecvcrtcr

 

Benefits for 2019 $16,077.50

 

 

Box 7. Name Box 2. Beneficiary’s Social Security Number
DEBRA A HENDERSON ¢
Box 3. Benefits Paid in 2019 Box 4. Benefits Repaid to SSA in 2019 Box 5. Net Benefits for 2019 (Box 3 minus Box 4)
$16,077.50 NONE 316,077.50
DESCRIPTION OF AMOUNT IN BOX 3 DESCRIPTION OF AMOUNT IN BOX 4
Paid by check or direct. deposit $13,783.00 . NONE
Medicare Part B premiums deducted
from your benefits #677 50
Medicare Prescription Drug Premiums
(Part D) deducted from your
benefits $85.50
Voluntary Federal income tax
withheld $1,531.50
Total Additions $16,077.50

 

Box 6. Voluntary Federal Income Tax Withheld

$1,531.50

 

Box 7. Address

DEBRA A HENDERSON
23891 NY STATE RT 342
WATERTOWN NY 13601-5161

E-ve6ererrert - Zetssrcn>

 

 

Box 8. Claim Number (Use this number if you need to contact SSA.)

119-44-0813D

 

 

Form SSA-1099-SM (1-2020)

DO NOT RETURN THIS FORM TO SSA OR IRS
Case 5:19-cv-01310-MAD-ATB

/

ARTHAGE SAVINGS
AND LOAN ASSOCIATION

313 STATE STREET
CARTHAGE, NY 13619

——»p

FORWARDING SERVICE REQUESTED

    
  

ye hSiRIcT COURT
rons Pha DOMURAD, CLERK

| OCT 8 2020

Document 37 Filed 10/08/20 Page 9 of 9

NEOPOST FIRST-CLASS MAIL

10/06/2020
(Ieee 000.652
ZIP 13619"
041M11464316

   

US District Court

James T Foley US

Courthouse 445 Broadway Suite 509
Albany NY 12207

aber HDA Bahn fi life po
